             Case 2:20-cv-00840-RSL-MAT Document 7
                                                 8 Filed 07/06/20
                                                         07/07/20 Page 1 of 2




1                                                                   District Judge Robert S. Lasnik
                                                                Magistrate Judge Mary Alice Theiler
2    Robert Pauw, WSBA No. 13613
     GIBBS HOUSTON PAUW
3    1000 Second Avenue, Suite 1600
     Seattle, WA 98104-1003
4    Phone: (206)682-1080
     Fax: (206)689-2270
5    Email: rpauw@ghp-law.net

6

7                                    UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF WASHINGTON
8                                             AT SEATTLE

9

10    Jaime Padilla
      Petitioner
11            vs.                                                    W.D. Wash. No. 2:20-cv-840
      Lowell Clark, Warden of Northwest Detention
12    Center; Nathalie Asher, Tacoma Field Office
      Director, Immigration and Customs Enforcement;
13    Chad Wolf, Acting Secretary of Department of                   STIPULATION FOR
      Homeland Security; and William P. Barr, United                 DISMISSAL
14    States Attorney General,
      Respondents
15

16
             Petitioner and Federal Respondents, through their counsel, hereby STIPULATE,
17
     AGREE, AND JOINTLY REQUEST as follows:
18

19           Petitioner, Jaime Padilla, has been granted cancellation of removal and he has been

20   released from custody. Therefore the Petitioner and the Federal Respondents JOINTLY

21
     STIPULATION FOR DISMISSAL - 1
22   2:20-cv-840
                                                                                   Gibbs Houston Pauw
                                                                           1000 Second Avenue, Suite 1600
                                                                                       Seattle, WA 98104
                                                                                       Ph. (206) 682-1080
                                                                                      Fax. (206) 689-2270
             Case 2:20-cv-00840-RSL-MAT Document 7
                                                 8 Filed 07/06/20
                                                         07/07/20 Page 2 of 2




1
     REQUEST that this case, having become moot, be DISMISSED without prejudice and without
2    costs or fees.
             Dated this 6th day of July, 2020.
3

4    GIBBS HOUSTON PAUW                                    BRIAN T. MORAN
                                                           United States Attorney
5    /s/ Robert Pauw                                         /s/ Sarah Morehead
     ROBERT PAUW WSBA#13613                                SARAH MOREHEAD, WSBA#29680
6    1000 Second Avenue, Suite 1600                        Assistant United States Attorney
     Seattle, WA 98104-1003                                United States Attorney’s Office
7    Phone: 206-682-1080                                   700 Stewart Street, Suite 5220
     Fax No. 206)-689-2270                                 Seattle, Washington 98101-1271
8    E-mail: rpauw@ghp-law.net                             Phone: 206-553-7970
     Attorney for Plaintiff                                Fax: 206-553-4067
9                                                          Email: sarah.morehead@usdoj.gov
                                                           Attorney for Federal Defendants
10

11
                                                    ORDER
12
             The parties having stipulated and agreed, the Court orders that this case is dismissed
13
     without prejudice and without costs or fees.
14
                         7th day of July, 2020..
             DATED this _____
15

16

17                                                  ROBERT S. LASNIK
                                                    United States District Judge
18

19

20

21
     STIPULATION FOR DISMISSAL - 2
22   2:20-cv-840
                                                                                     Gibbs Houston Pauw
                                                                             1000 Second Avenue, Suite 1600
                                                                                         Seattle, WA 98104
                                                                                         Ph. (206) 682-1080
                                                                                        Fax. (206) 689-2270
